DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
	Claims 1, 3-7 and 9-22 are pending.
	Claims 2 and 8 are cancelled.
	Claims 1, 7 and 21-22 are amended.
	Claims 10-20 are withdrawn from further consideration.
	Claims 1, 3-7, 9 and 21-22 are being examined as follow:

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “5” has been used to designate both “furnace chamber” and “furnace volume”.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "3" and "4" have both been used to designate “radiant heater”. 
Reference characters “31” and “51” have both been used to designate “time”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, the term “being” in line 20 and 23, should change to “is”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-7 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over FORNOFF et al (US2017/0176103A1 previously cited), in view of Hochstrasser et al (US4301320 previously cited), further in view of Iijima et al (US2005/0252587A1 previously cited), further in view of Fishman (US2010/0051609A1 previously cited) and further in view of Takahashi et al (US6008482 previously cited).
Regarding claim 1, FORNOFF discloses an induction furnace (sintering furnace #1, fig.1) for carrying out a heat treatment of a dental replacement part [refer to FORNOFF title: “SINTERING FURNACE FOR COMPONENTS MADE OF SINTERED MATERIAL, IN PARTICULAR DENTAL COMPONENTS”], comprising 
an induction coil (heating device #5, fig.1);
a radiant heater (thermal radiator #6, fig.1); 
a thermal insulation layer (insulation #4, fig.1);
a furnace chamber (gross volume VB and receiving space #9, fig.1);
a furnace door (wall portion #7, fig.1); and 
the radiant heater (thermal radiator #6, fig.1) disposed adjacent to the induction coil (heating device #5, fig.1), 
wherein the induction coil (heating device #5, fig.1) is operated with alternating current and the radiant heater (thermal radiator #6, fig.1)  is heated by an alternating magnetic field of the induction coil (heating device #5, fig.1) [refer to FORNOFF Par.0020 cited: “…the heating element is able to undergo resistive or inductive heating…”].
Wherein the induction coil (heating device #5, fig.1) delimited the furnace chamber (gross volume VB and receiving space #9, fig.1) (refer to abstract cited: “…comprising a furnace chamber (2) having a chamber volume (VK), wherein a heating device (5), a receiving space (9) having a gross volume (VB) located in the chamber volume (VK) and delimited by the heating device (5)…”)

    PNG
    media_image1.png
    609
    513
    media_image1.png
    Greyscale

FORNOFF does not disclose the induction coil that is form of a hollow metal tube through which cooling liquid flows; 
a temperature sensor; and 
a cooling system adapted to be controlled by a computer, said cooling system having a pump, the cooling liquid that is moved in a cooling circuit by the pump, a fan, and a radiator that is cooled with cool air by the fan to cool the cooling liquid, wherein the cooling system is configured, by the computer. to cool the induction coil, and thus the radiant heater disposed adjacent to the induction coil;
wherein the temperature sensor is disposed within the furnace chamber, and is configured to acquire an internal temperature of the furnace chamber, and 
wherein the thermal insulation layer is disposed next to and between the radiant heater and the induction coil, the induction coil being arranged around both the radiant heater and the thermal insulation layer; wherein the thermal insulation layer spans the height of the radiant heater and induction coil; wherein the thermal insulation layer is configured to has have a thickness of at most 5 mm that both prevents the induction coil from being overheated allows cooling of the radiant heater through cooling of the induction coil, thus decreasing an internal temperature of the furnace chamber.
Hochstrasser discloses the induction coil (induction coil #94, fig. 3) that is form of a hollow metal tube through which cooling liquid flows (refer to Col 5, line 24-25 cited: “…An induction coil 94 of hollow copper bar stock…” and Col 5, line 40-42 cited: “…In order to keep the coil from overheating it is formed of hollow bar stock and the primary coolant liquid is continuously flowed through it…”), and 
the induction furnace (furnace #10, fig.2 and 3) has a cooling system (refer to Hochstrasser fig.2 as a whole), said cooling system (refer to Hochstrasser fig.2 as a whole) having a pump (refer to “pump” annotated in fig.2), the cooling liquid (refer to Col 5, line 40-42 cited: “…In order to keep the coil from overheating it is formed of hollow bar stock and the primary coolant liquid is continuously flowed through it…” ) that is moved in a cooling circuit (primary heat exchanger #12, fig.2) by the pump (refer to “pump” annotated in fig.2), a fan (blower #22, fig.2), and a radiator (coil assembly #20, fig.2) that is cooled with cool air by the fan (blower #22, fig.2) to cool the cooling liquid (refer to Col 5, line 40-42 cited: “…In order to keep the coil from overheating it is formed of hollow bar stock and the primary coolant liquid is continuously flowed through it…” ), wherein the cooling system (refer to Hochstrasser fig.2 as a whole) cools the induction coil (induction coil #94, fig.3 and Hochstrasser col 5, line 40-46 cited: “…In order to keep the coil from overheating it is formed of hollow bar stock and the primary coolant liquid is continuously flowed through it. The cables 96 are also hollow and convey coolant liquid, in addition to electrical current, to the coil 94. The cables 96 are connected to the furnace coolant outflow and return lines 14 and 16. …” ), thus  decreasing the internal temperature of the furnace chamber (chamber which form by crucible #86, fig.3).

    PNG
    media_image2.png
    399
    574
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    561
    587
    media_image3.png
    Greyscale

Iijima discloses a cooling system adapted to be controlled by a computer (refer to Paragraph 0097 cited: “…a cooling control computer 33 to control the accelerated cooling apparatus 23 …”). 
Fishman discloses the thermal insulation layer (thermal insulation 20c, fig.1&2) is disposed next to and between the radiant heater (susceptor 20a, fig.1&2)  and the induction coil (induction coil system 40, fig.1&2), the induction coil (induction coil system 40, fig.1&2) being arranged around both the radiant heater (susceptor 20a, fig.1&2) and the thermal insulation layer (thermal insulation 20c, fig.1&2), wherein the thermal insulation layer (thermal insulation 20c, fig.1&2) spans the height of the radiant heater (susceptor 20a, fig.1&2)   and induction coil (induction coil system 40, fig.1&2).

    PNG
    media_image4.png
    703
    543
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    568
    544
    media_image5.png
    Greyscale

Takahashi discloses a cooling control (control mean #52, fig.14) of the cooling system (refer to Takahashi fig.14), wherein a temperature sensor (temperature sensor #63, fig.14) is disposed within the furnace chamber (out flow port #56, fig.14), which acquires an internal temperature of the furnace chamber (out flow port #56, fig.14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FORNOFF furnace with the induction furnace has a cooling system with a liquid cooling system, wherein the cooling system cools the induction coil, so that an internal temperature of the furnace chamber is controlled by the cooling system, as taught by Hochstrasser, in order to provide cooling to the induction coil and the radiant heater to prevent overheating and protect the mechanical stability of the radiant heater and induction coil [refer to Hochstrasser Col 5 line 40-46 cited: “…In order to keep the coil from overheating it is formed of hollow bar stock and the primary coolant liquid is continuously flowed through it. The cables 96 are also hollow and convey coolant liquid, in addition to electrical current, to the coil 94. The cables 96 are connected to the furnace coolant outflow and return lines 14 and 16. …”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify FORNOFF’s cooling system to configure by a computer, as taught by Iijima, in order to provide the ability to control production and plurality of induction heating furnaces (refer to Paragraph 0001 cited: “…using a plurality of induction heating apparatuses…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify FORNOFF’s induction furnace with wherein the insulation layer is disposed between the radiant heater and the induction coil, as taught by Fishman, in order to direct heat induced in the radiant heater away from the induction coil (refer to Paragraph 0013 cited: “…Thermal insulation 20c can be provided around the exterior of susceptor 20a to direct heat induced in the susceptor into the mass of silicon 92 in vessel 20, and to protect induction coil system 40 from heat generated in the susceptor…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FORNOFF furnace with the induction furnace comprises a cooling control of the cooling system, wherein a temperature sensor is disposed within the furnace chamber, which acquires an internal temperature of the furnace chamber, as taught by Takahashi, in order to provide the mean to automatic control for the cooling system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified  FORNOFF’s insulation layer has a thickness at most 5mm, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to fit the insulation layer into a certain space.

Regarding 3, the modification of FORNOFF, Hochstrasser, Iijima, Fishman and Takahashi discloses substantially all features set forth in claim 1, FORNOFF further discloses the radiant heater (thermal radiator #6, fig.1) forms an inner wall (refer to FORNOFF fig.1 of the furnace chamber (usable region #10, fig.1), wherein the dental replacement part [refer to FORNOFF title: “SINTERING FURNACE FOR COMPONENTS MADE OF SINTERED MATERIAL, IN PARTICULAR DENTAL COMPONENTS”] to be treated is arranged within the furnace chamber (usable region #10, fig.1).

	Regarding claim 4, the modification of FORNOFF, Hochstrasser, Iijima, Fishman and Takahashi discloses substantially all features set forth in claim 1, FORNOFF further discloses the radiant heater (thermal radiator #6, fig.1) is formed in the shape of a cylinder (refer to the FORNOFF fig.1).
	FORNOFF, Hochstrasser, Iijima, Fishman or Takahashi do not explicitly disclose the diameter of the radiant heater is at most 90 mm and the height of the radiant heater is at most 50 mm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FORNOFF furnace with the diameter of the radiant heater is at most 90 mm and the height of the radiant heater is at most 50 mm, for that is well known within one of ordinary skill in the art as the matter of design choice, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with FORNOFF’s teaching.

	Regarding claim 6, the modification of FORNOFF, Hochstrasser, Iijima, Fishman and Takahashi discloses substantially all features set forth in claim 1, FORNOFF does not disclose wherein the induction coil is formed of a hollow metal tube through which a cooling liquid flows, wherein the cooling liquid is moved in the cooling circuit by the pump, wherein the radiator is cooled with cool air by the active fan to cool the cooling liquid.
	Hochstrasser further discloses wherein the induction coil (induction coil #94, fig.3) is formed of a hollow metal tube [refer to Hochstrasser Col 5 line 40-43 cited: “…In order to keep the coil from overheating it is formed of hollow bar stock and the primary coolant liquid is continuously flowed through it…”] through which a cooling liquid flows (refer as the flow of the “water” in Hochstrasser), wherein the cooling liquid (refer as “water” in Hochstrasser) is moved in the cooling circuit (coil #20, fig.2) by the pump (pump #18, fig.2), wherein the radiator (heat exchanger #12, fig.2) is cooled with cool air by the active fan (fan #22, fig.2) to cool the cooling liquid (refer as “water” in Hochstrasser).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FORNOFF furnace with Hochstrasser cooling system, in order to provide a continuous cooling to induction coil refer to Hochstrasser Col 5 line 40-46 cited: “…In order to keep the coil from overheating it is formed of hollow bar stock and the primary coolant liquid is continuously flowed through it. The cables 96 are also hollow and convey coolant liquid, in addition to electrical current, to the coil 94. The cables 96 are connected to the furnace coolant outflow and return lines 14 and 16. …”] and such that it prevent overheating on the induction coil.

Regarding claim 7, the modification of FORNOFF, Hochstrasser, Iijima, Fishman and Takahashi discloses substantially all features set forth in claim 6, FORNOFF, Hochstrasser, Iijima and Fishman do not disclose wherein the cooling control controls the fan and the pump, so that a temperature of the induction coil and thus the internal temperature within the furnace chamber is regulated.
	Takahashi further discloses wherein the cooling control controls the fan (fan #51 and fan drive #60, fig.14) and the pump (pump #50 and pump drive #58, fig.14), so that a temperature of the induction coil (exciting coil #17, fig.14) and thus the internal temperature within the furnace chamber (out flow port #56, fig.14) is regulated.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FORNOFF furnace with wherein the cooling control controls the fan and the pump, so that a temperature of the induction coil and thus the internal temperature within the furnace chamber is regulated, as taught by Takahashi, in order to provide the mean to automatic control for the cooling system.

	Regarding claim 9, the modification of FORNOFF, Hochstrasser, Iijima and Fishman discloses substantially all features set forth in claim 1, FORNOFF further discloses wherein the induction furnace (sintering furnace #1, fig.1) comprises a furnace door (wall portion #7, fig. 1), wherein the furnace door (wall portion #7, fig. 1) comprises a support surface (base #8, fig.1) upon which the dental replacement part [refer to FORNOFF title: “SINTERING FURNACE FOR COMPONENTS MADE OF SINTERED MATERIAL, IN PARTICULAR DENTAL COMPONENTS”] to be treated is positioned, wherein the support surface (base #8, fig.1)  forms a lower inner surface (refer to fig.1) of the furnace chamber (usable region #10, fig.1) when the furnace door (wall portion #7, fig. 1) is closed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over FORNOFF et al (US2017/0176103A1 previously cited), in view of Hochstrasser et al (US4301320 previously cited), further in view of Iijima et al (US2005/0252587A1 previously cited), further in view of Fishman (US2010/0051609A1 previously cited), further in view of Takahashi et al (US6008482 previously cited) and further in view of Gordeev et al (US6447852B1 previously cited).
	Regarding claim 5, the modification of FORNOFF, Hochstrasser, Iijima, Fishman and Takahashi discloses substantially all features set forth in claim 1, FORNOFF or Hochstrasser does not disclose the radiant heater is made of a conductive non-oxide ceramic or molybdenum disilicide.
	Gordeev discloses the radiant heater is made of molybdenum disilicide [refer to Gordeev Col 5 line 50-53 cited: “…disilicides like molybdenum disilicide are known to have good high temperature properties especially in air where initial oxidation forms a silica layer protecting from further oxidation. …”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FORNOFF radiant heater with the radiant heater is made of a conductive non-oxide ceramic or molybdenum disilicide, as taught by Gordeev, in order to provide good temperature properties and oxidation protection from further oxidation [refer to Gordeev Col 5 line 50-53 cited: “…disilicides like molybdenum disilicide are known to have good high temperature properties especially in air where initial oxidation forms a silica layer protecting from further oxidation. …”].

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over FORNOFF et al (US2017/0176103A1 previously cited), in view of Hochstrasser et al (US4301320 previously cited), further in view of Iijima et al (US2005/0252587A1 previously cited), further in view of Fishman (US2010/0051609A1 previously cited) , further in view of Takahashi et al (US6008482 previously cited) and further in view of VALLIAPPAN (US2009/0266807A1 previously cited).
	Regarding claim 21, the modification of FORNOFF, Hochstrasser, Iijima, Fishman and Takahashi discloses substantially all features set forth in claim 6, FORNOFF, Hochstrasser, Iijima, Fishman or Takahashi does not disclose a computer system wherein the computer system is configured to automatically open the furnace door at a set opening temperature.
	VALLIAPPAN discloses a computer system (computing device 114 and OCS application 102, fig.1 and 4) wherein the computer system (computing device 114 and OCS application 102, fig.1 and 4) is configured to automatically open the furnace door (access door 404, fig.4) at a set opening temperature (refer to “predetermined or desired temperature profile” in Paragraph 0027 cited: “…The chart may also juxtapose the predetermined or desired temperature profile with the actual temperature profile to provide a visual comparison.…”).

    PNG
    media_image6.png
    583
    816
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    599
    627
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FORNOFF’s furnace with a computer system wherein the computer system is configured to automatically open the furnace door at a set opening temperature, as taught by VILLIAPPAN, in order to provide automation control for the furnace’s door opening.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over FORNOFF et al (US2017/0176103A1 previously cited), in view of Hochstrasser et al (US4301320 previously cited), further in view of Iijima et al (US2005/0252587A1 previously cited), further in view of Fishman (US2010/0051609A1 newly cited), further in view of Takahashi et al (US6008482 previously cited), further in view of VALLIAPPAN (US2009/0266807A1 newly cited) and further in view of Reddy et al (US6455816B1 newly cited).
	Regarding claim 22, the modification of FORNOFF, Hochstrasser, Iijima, Fishman, Takahashi and VALLIAPAN discloses substantially all features set forth in claim 21, including initiating an operation when set opening temperature is reached. 
However, FORNOFF, Hochstrasser, Iijima, Fishman, Takahashi or VALLIAPAN does not disclose an acoustic device: wherein the acoustic device is configured with an acoustic signal that is generated at the set opening temperature to indicate that said set opening temperature is reached.
	Reddy discloses an acoustic device: wherein the acoustic device is configured with an acoustic signal that is generated at the set opening temperature to indicate that said set opening temperature is reached (refer to Col 5 line 37-44 cited: “…The warming compartment may also include at least one controller for automatic cycling to alert an operator that the thawing cycle is completed. Furthermore, this controller may open the warming compartment when the heating cycle is complete, such as by ejecting the support surface of thawed, baked goods after the compartment opens. the controller can initiate an audible or visible alarm when the heating cycle is completed…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  FORNOFF’s furnace with an acoustic device: wherein the acoustic device is configured with an acoustic signal that is generated at the set opening temperature to indicate that said set opening temperature is reached, as taught by Reddy, in order to alert operator an operation is completed (refer to Col Line 37-39 cited: “…The warming compartment may also include at least one controller for automatic cycling to alert an operator that the thawing cycle is completed.…”).

Response to Amendment
With respect to the Rejection 112b: the applicant’s amendment filed on May 20th 2022 that overcame the Rejection 112b in the previous office action. 
the applicant’s amendment filed on May 20th 2022 has raised new issue of claim objection.

Response to Argument
Applicant's amendments and arguments filed May 20th 2022 have raised new route of rejection:

The applicants argue: regarding to the argument “…Applicant respectfully disagrees. Applicant asserts that nowhere does Fishman disclose that the thermal insulation layer is between a susceptor and an induction coil. Applicant asserts that even assuming arguendo, that the structure of Fishman discloses this arrangement, nowhere does Fishmnan disclose that induction coil of Fishman surrounds both the susceptor and the alleged thermal insulation layer. Moreover, the induction coil is offset from the thermal insulation layer as shown in FIG. 1 of Fishman. Even further, since the induction coil is not immediately adjacent to the thermal insulation layer, it can neither span the height of both the thermal insulation layer and the radiant heater unlike is disclosed in the amended claims. 
Specifically, Applicant's specification states in para 0069 that "The induction coil 2 is produced from a hollow tube made of a copper alloy, wherein the induction coil 2 is arranged around the radiant heater 3" and in para 0026 that "The radiant heater can advantageously be formed in the shape of a cylinder, wherein the dianmeter of the radiant heater is at most 90 mm and the height of the radiant heater is at mnost 50 mm" and in para 0070 that "A height 16 of the furnace chamber can be at most 50 mm, for example." and in para 0034 that "The insulation layer can advantageously be disposed between the radiant heater and the induction coil, wherein the insulation layer has a thickness of at most 5 mm." It then follows that, unlike what is required by amended claim 1, Fishman cannot disclose at least: 
wherein the thermal insulation layer is disposed next to and between the radiant heater and the induction coil, the induction coil being arranged around both the radiant heater and the thermal insulation laver. wherein the thermal insulation layer spans the height of the radiant heater and induction coil [Emphasis added] …”, Remark Page 2-3. 
The examiner's response: The applicant's arguments above are not persuasive, because:
It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In this case, Fishman clearly disclose the thermal insulation layer (thermal insulation 20c, fig.1&2) is disposed next to and between the radiant heater (susceptor 20a, fig.1&2)  and the induction coil (induction coil system 40, fig.1&2), the induction coil (induction coil system 40, fig.1&2) being arranged around both the radiant heater (susceptor 20a, fig.1&2) and the thermal insulation layer (thermal insulation 20c, fig.1&2), wherein the thermal insulation layer (thermal insulation 20c, fig.1&2) spans the height of the radiant heater (susceptor 20a, fig.1&2)   and induction coil (induction coil system 40, fig.1&2).
Furthermore, the limitation “…arranged around …” can be interpreted boarder than the argument presented in the remark, however for compact prosecution, Examiner pointed out in the rejection above FORNOFF discloses wherein the induction coil (heating device #5, fig.1) delimited the furnace chamber (gross volume VB and receiving space #9, fig.1) (refer to abstract cited: “…comprising a furnace chamber (2) having a chamber volume (VK), wherein a heating device (5), a receiving space (9) having a gross volume (VB) located in the chamber volume (VK) and delimited by the heating device (5)…”).

The applicants argue: regarding to the argument “…Applicant respectfully disagrees with the Examiners characterization of the thickness as "well known within one or ordinaty skill in the art". Applicant asserts that clarification is provided in appeal decisions at the patent office and in the reviewing courts, with a particularly useful example and review provided in Ex parte Bagnall, et al. (Appeal 2009-013429 in U.S. application serial no. 10/759,585). The Board went on to explain that the limitation requiring 30-40% openings was described in the specification as solving a "stated problem of optimizing the percentage of openings to provide the greatest efficiency in capturing insects" which was not considered in the prior art (Bagnall, p. 12-13). From the above, the pivotal issue in addressing a design choice rejection is whether the claimed structure and the function it performs solve a stated problem or are otherwise different from the prior art. 
Herein, Applicant's specification has described specific problems solved by the thickness and disposition of the thermal insulation layer, which problem is know known to be solved, and has not been proven to be solved by Examiner's prior art. Specifically, Applicant's specification states in para 0070 that: 
The insulation layer 4 is disposed between the induction coil 2 and the radiant heater 3. 
The thickness of the insulation layer 4 is relatively small and is at most 5 mm. This prevents the induction coil 2, which consists of a copper alloy, from being overheated. At the same time, however, the insulation layer 4 is so thin that the cooling of the induction coil 2 also cools the radiant heater 4, thus decreasing the internal temperature of the furnace chamber 5. [Emphasis added]. 
Para 0035 also states: The insulation layer prevents heat loss when the funace chamber is heated. The insulation layer is, however, configured to be so thin and is disposed in such a way that the radiant heater is cooled as well when induction coil cools. The insulation layer also prevents the induction coil, which consists of a copper alloy, from being damaged by excessively high heat of the radiant heater. [Emphasis added] 
Applicant therefore respectfully asks the Examiner to give patentable weigh to said claim features as these are not present or known to be obvious in the prior art. Even further, Fishman does not disclose that the induction coil is immediately adjacent to the insulation later and thus, even assuming that Examiner's contentions about the thickness are correct, the benefits of both preventing the induction coil from being overheated and allowing cooling of the radiant heater would not be achieved in Fishman and thus not achieved in the Fornoff-Hochstrasser-lijima- Fishman combination. Thus, the references cannot teach all features of amended independent claim 1, and by extension, the dependent claims, at least by virtue of their dependence from independent claim 1. Withdrawal and reconsideration of the rejection are respectfully requested. …”, Remark Page 5-6. 
The examiner's response: The applicant's arguments above are not persuasive, because:
It is expressed that the inventive concept that applicant presented in the remark “an insulation layer that at most at 5 mm between induction coil and radiant heater, such thickness range is optimized in transferring heat in and out of the furnace chamber for the demand of heating or cooling as needed” would carry more patentable weight in a method claims set, however, the current set of claims are device claims, the thickness can be adjusted to any thickness for any obvious motivation such as cited in the rejection above, especially when is going thin, for the reason of tight space environment, and compact equipment design.

For compact prosecution, it is suggested that to amend in any physical/structural limitation related to the inventive concept presented into the device claims, such that to distinct from the prior art of record, and also clarify the improvement of invention.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        July 20, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761